Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles Huse on 02/12/2021.

The application has been amended as follows: 

replace “a second” (claim 17, line 13) with --  the second  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1:
1.	A sensor platform, comprising:
a programmable microcontroller to execute programming associated with one or more sensors in order to receive data from the one or more sensors and generate reports based on the data, and to enter a power-down mode in the absence of the data;
a first transceiver to establish wireless connectivity with user devices using a first wireless protocol and to receive the programming from one or more of the user devices using the first wireless protocol;
a second transceiver to transmit the reports to a gateway using a second wireless protocol, wherein the second wireless protocol is lower power and longer range than the first wireless protocol: and
an expansion port, distinct from the programmable microcontroller and the first and second transceivers, to mechanically receive an expansion board, wherein:
the one or more sensors comprise a first set of one or more sensors mounted on the expansion board: and
the expansion board is removable and replaceable.

Independent claim 13:
13.	A method of managing sensor operations, comprising, at a sensor platform comprising one or more sensors, a programmable microcontroller, a first transceiver, a second transceiver, and an expansion port distinct from the programmable microcontroller and the first and second transceivers, wherein the expansion port is to mechanically receive expansion boards:
through the first wireless transceiver using a first wireless protocol, establishing a wireless connection with a user device;

by the programmable microcontroller, configuring the first sensor in accordance with the programming;
in the expansion port, before configuring the first sensor, mechanically receiving a first expansion board on which the first sensor is mounted;
by the programmable microcontroller, after configuring the first sensor, receiving data from the first sensor;
by the programmable microcontroller, generating reports based on the data in accordance with the programming;
through the second wireless transceiver using a second wireless protocol, transmitting the reports to a gateway, wherein the second wireless protocol is lower power and longer range than the first wireless protocol; and
by the programmable microcontroller, entering a power-down mode in response to an absence of data from the one or more sensors.

These specific highlighted elements of the independent claims, in combination with the other elements of the independent claims, are not taught in the prior art.  In addition, Examiner points to the arguments made by Applicant during the prosecution of the present Application.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/